On Petition for Rehearing.
PER CURIAM.
This court, by order dated September 3, 1959, dismissed the appeal in this cause upon the appellee’s motion. The appellant’s petition for rehearing points out that the appellee’s motion to dismiss failed to specify the particular ground upon which the ap-pellee’s motion was based. In order to clarify this court’s order of September 3, 1959, and the basis for the dismissal of this appeal, suffice it to say that the record before the court indicated that the appellant had failed to file his assignments of error within the time required by Florida Appellate Rules, rule 3.5(a), 31 F.S.A.
Accordingly, the petition for rehearing is denied.
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.